Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In a response filed 06 December 2021, Applicant amends claims 1, 8 & 15; claims 1-20 are presented for examination.
Previous Action by Different Examiner
	MPEP 706.04 states, at least in part, “Full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).”
	The instant application has been transferred to a different Examiner; accordingly, the Examiner has performed an updated search and consideration of the art consistent with the MPEP.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Odessa (Reg. No.: 79951) on 09 February 2022.
The application has been amended as follows: 

1.	(Currently Amended)	A cloud-based malware detection method implemented by a Malware Detection Service (MDS) executed on a server located on an external network from a computer, the cloud-based malware detection method comprising:

preventing the hash signature matching known trusted files by adjusting the hash signature using a random sequence of bytes;
determining a status indicator identifying whether the file on the computer is trusted, untrusted, or unknown for malware by the server based on the hash signature that identifies the file 
transmitting the status indicator identifying whether the file is trusted, untrusted, or unknown for malware to the computer based on the determining

6.	(Canceled)

8.	(Currently Amended)	A Malware Detection Service (MDS) executed on a server located on an external network from a computer, the MDS comprising:
a processor; and
memory storing computer program instructions that when executed cause the processor to: 
receive a hash signature from the computer, wherein the hash signature is computed locally by the computer from a file to identify the file, wherein the hash signature is computed in part based on file content of the file, and wherein the hash signature is transmitted to the server instead of the file 
preventing the hash signature matching known trusted files by adjusting the hash signature using a random sequence of bytes;
determine a status indicator identifying whether the file on the computer is trusted, untrusted, or unknown for malware by the server based on the hash signature that identifies the file 
transmit the status indicator identifying whether the file is trusted, untrusted, or unknown for malware to the computer based on the determination

13.	(Canceled)

15.	(Currently Amended)	A cloud-based malware detection method implemented by a computer communicatively coupled to a Malware Detection Service (MDS) executed on a server located on an external network from the computer, the cloud-based malware detection method comprising:
generating a hash signature from a file locally stored on the computer, to identify the file, wherein the hash signature is computed in part based on file content of the file, and wherein the hash signature is smaller in size than the file;
preventing the hash signature matching known trusted files by adjusting the hash signature using a random sequence of bytes;
transmitting the hash signature to the MDS instead of transmitting the file, wherein the hash signature is used by MDS to identify the file, wherein the file remains on the computer and the MDS determines whether the file is malware based on the hash signature that identifies the file on the computer;

performing security operations on the file based on the status indicator. 

19.	(Canceled)
Response to Arguments
Applicant’s arguments, see Remarks, filed 06 December 2021, in combination with the amendments filed as well as the amendments agreed upon supra, with respect to the claim rejections under 35 USC 103(a) have been fully considered and are persuasive.  The prior grounds of claim rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-12, 14-18 and 20 are allowed.
The claims are directed to novel and non-obvious systems & cloud-based malware detection methods implemented by a Malware Detection Service (MDS) executed on a server located on an external network from a computer which requires, at least in part, preventing the hash signature matching known trusted files by adjusting the hash signature using a random sequence of bytes; transmitting the hash signature to the MDS instead of transmitting the file, wherein the hash signature is used by MDS to identify the file, wherein the file remains on the computer and the MDS determines whether the file is malware based on the hash signature that identifies the file on the computer; receiving a status indicator from the MDS identifying whether the file is trusted, untrusted, or unknown for malware based on the hash signature; and performing security operations on the file based on the status indicator. 
Conclusion
See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435